DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 12, and 15-20are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amit et. al., U.S. Pat. Pub. 2016/0266505, hereafter ‘505.
Regarding claim 1, ‘505 discloses (Fig. 8, par. [0115]-[0117]) a target for use in the measurement of misregistration between at least a first layer and a second layer formed on a wafer in the manufacture of functional semiconductor devices on the wafer, the functional semiconductor devices including functional device structures (FDSTs), the target comprising: 
a plurality of measurement structures (MSTs) [511], said plurality of MSTs being part of said first layer and said second layer (structures in different layers are shown by different fill pattern in, e.g.., Fig.8B); and 
a plurality of device-like structures (DLSTs) [520], said plurality of DLSTs being part of at least one of said first layer and said second layer, said DLSTs sharing at least one characteristic with said FDSTs (par. [0012]); and said MSTs not sharing said at least one characteristic with said FDSTs (Fig. 8B).
	

	Regarding claim 3, ‘505 further discloses (Fig.8, par. [0115]) wherein said DLSTs are formed on both of said first layer [520A] and said second layer [520B].
Regarding claim 4, ‘505 further discloses (Figs 8B,8C) wherein said DLSTs [520] are formed between said MSTs [511].
Regarding claim 8, ‘505 further discloses (Fig. 8, see Figs. 8B and 8C in particular) wherein said DLSTs [520] are rotated relative to said MSTs [511] in a plane generally parallel to a plane defined by said first layer (DLSTs are perpendicular to MSTs in the same layer, so they are rotated by 90 degrees).
Regarding claim 9, ‘505 further discloses (Figs 8B, 8C)  wherein each of said MSTs [511] comprises: a plurality of segments (lines); and a plurality of corresponding segment spaces (spaces between lines).
Regarding claim 12, ‘505 further discloses (Fig. 8, see Figs. 8B and 8C in particular) wherein said DLSTs [520] are rotated relative to said MSTs [511] in a plane generally parallel to a plane defined by said first layer (DLSTs are perpendicular to MSTs in the same layer, so they are rotated by 90 degrees).
Regarding claim 15,  ‘505 further discloses wherein said MSTs are formed as part of at least one of: 
an advanced imaging metrology in-die (AIMid) target; 
an advanced imaging metrology (AIM) target; 
a Box-in-Box (BiB) target; 
a blossom target; 
a Moiré target; 
(*) a scatterometry target (par. [0025]); 

a hybrid scatterometry-electron beam target; 
a hybrid imaging-electron beam target; and 
a target useful in the measurement of misregistration between three or more layers formed on said wafer.
Regarding claim 16, ‘505 discloses (Fig. 8, par. [0115]-[0117])  a method of measuring misregistration between at least one first layer and at least one second layer formed on a wafer in the manufacture of functional semiconductor devices, the functional semiconductor devices including functional device structures (FDSTs), the method comprising: 
providing said wafer on which is formed a target comprising: 
a plurality of measurement structures (MSTs) [511], said plurality of MSTs being part of said first layer and said second layer; and 
a plurality of device-like structures (DLSTs) [520], said plurality of DLSTs being part of at least one of said first layer and said second layer and said DLSTs sharing at least one characteristic with said FDSTs and said MSTs not sharing said characteristic with said FDSTs; 
measuring said target with a misregistration measurement tool, thereby generating an output signal (par. [0113]); and 
analyzing said output signal, thereby generating a misregistration value between said layers of said target (par. [0113]).
Regarding claim 17, ‘505 further discloses (par. [0115]-[0117]) wherein said MSTs are resolvable by said misregistration metrology tool (SCOL).
Regarding claim 18, ‘505 further discloses (par. [0115]-[0117]) wherein spaces between said MSTs are resolvable by said misregistration metrology tool (SCOL).

Regarding claim 20, ‘505 further discloses (par. [0114]) wherein spaces between said DLSTs are not resolvable by said misregistration metrology tool.

Claims 1-4, 9, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et. al., U.S. Pat. Pub. 2020/0057388, hereafter Sun.
Regarding claim 1, Sun discloses (Figs 1-6) a target (Fig. 1) for use in the measurement of misregistration between at least a first layer [120] and a second layer [140] formed on a wafer [100] in the manufacture of functional semiconductor devices [200] on the wafer, the functional semiconductor devices including functional device structures (FDSTs), the target comprising: 
a plurality of measurement structures (MSTs) [300], Fig. 5, said plurality of MSTs being part of said first layer [120] and said second layer [140] (Fig.5D); and 
a plurality of device-like structures [400] (par. [0028]), said plurality of DLSTs being part of at least one of said first layer  [120] and said second layer [140], said DLSTs sharing at least one characteristic with said FDSTs (par. [0028]); and said MSTs not sharing said at least one characteristic with said FDSTs (Fig. 5).
. 	Regarding claim 2, Sun further discloses (par. [0028]) wherein said at least one characteristic includes at least one of: a degree of magnitude of a typical smallest dimension; a shape; and a degree of magnitude of packing density (these are the sane as FDSTs but dummy, i.e., disconnected circuits).
	Regarding claim 3, Sun further discloses (Fig.2) wherein said DLSTs are formed on both of said first layer [120] and said second layer [140].
Regarding claim 4, Sun further discloses (Figs 1) wherein said DLSTs [400] are formed between said MSTs [300] (e.g., for those in3 the left-most column of [300] and [400]).

Regarding claim 9, Sun further discloses (Figs 5B) wherein each of said MSTs [300] comprises: a plurality of segments [132],[152]; and a plurality of corresponding segment spaces (spaces between them).
Regarding claim 14, Sun further discloses (par. [0026]) wherein said target [300] is formed in a scribe line [SR] of said wafer [100], said scribe line being generally free of said functional semiconductor devices.
Regarding claim 15, Sun further discloses (Fig. 1) wherein said MSTs are formed as part of at least one of: 
an advanced imaging metrology in-die (AIMid) target; 
an advanced imaging metrology (AIM) target; 
a Box-in-Box (BiB) target; 
a blossom target; 
a Moiré target; 
a scatterometry target; 
an electron beam target; 
(*) a hybrid scatterometry-electron beam target; 
a hybrid imaging-electron beam target; and 
a target useful in the measurement of misregistration between three or more layers formed on said wafer.
Regarding claim 16, Sun discloses (a method of measuring misregistration between at least one first layer and at least one second layer formed on a wafer in the manufacture of functional semiconductor devices [200], the functional semiconductor devices including functional device structures (FDSTs) [200], the method comprising: 

a plurality of measurement structures (MSTs) [300], said plurality of MSTs being part of said first layer [120] and said second layer [140] (Fig. 5D); and 
a plurality of device-like structures (DLSTs) [300], said plurality of DLSTs being part of at least one of said first layer [120] and said second layer [140] and said DLSTs sharing at least one characteristic with said FDSTs and said MSTs not sharing said characteristic with said FDSTs; 
measuring said target with a misregistration measurement tool, thereby generating an output signal (par. [0075]); and 
analyzing said output signal, thereby generating a misregistration value between said layers of said target (par. [0075]).
Regarding claim 17, Sun  further discloses (Figs 1,5) wherein said MSTs are resolvable by said misregistration metrology tool (Optical tool).
Regarding claim 18, Sun further discloses (Figs 1,5) wherein spaces between said MSTs are resolvable by said misregistration metrology tool (Optical tool).
Regarding claim 19, Sun further discloses (Figs 1,5, the resolution of Optical tool is not sufficient to resolve the mark [400], par. [0111]) wherein said DLSTs are not resolvable by said misregistration metrology tool.
Regarding claim 20, Sun further discloses ((Figs 1,5, the resolution of Optical tool is not sufficient to resolve the mark [400]), par. [0111]) wherein spaces between said DLSTs are not resolvable by said misregistration metrology tool.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Amit et. al., U.S. Pat. Pub. 2016/0266505, hereafter ‘505.
Regarding claim 5, ‘505 discloses everything as applied above. The limitation on packing density	
is obvious over ‘505, because ‘505 discloses (par. [0012]) that DLST structures are based on actual device design, and packing density of greater than 0.5 is known in the art (U.S. Pat. Pub. 2019/0303519, par. [0072]) (MPEP, Latest Edition 2144.05.I, case of Prima Facie obviousness based on overlapping range, which need not be from the same reference).
	Regarding claim 6, ‘505 discloses everything as applied above. ‘505 further discloses (Fig. 8, par. [0012]) wherein said characteristic is a degree of magnitude of typical smallest dimension and wherein: a ratio of a typical smallest dimension of said MSTs to a typical smallest dimension of said FDSTs is at least 1.7; and a ratio of a typical smallest dimension of said DLSTs to said typical smallest dimension of said FDSTs is between 0.5 — 1.5 (This holds for dimensions in Figs 8B and 8C as illustrated, while FDSTs are based on actual device design, par. [0012]; the Examiner chose an obviousness type rejection because the ranges are not further confirmed in text).

Regarding claim 10, ‘505 discloses everything as applied above. ‘505 further discloses (Figs 8B, 8C) wherein a ratio of a typical smallest dimension of said segments to a typical smallest dimension of said DLSTs is at least 1.1 (the Examiner chose an obviousness type rejection because the ranges are not further confirmed in text).
Regarding claim 11, ‘505 discloses everything as applied above. ‘505 further discloses (Figs 8B, 8C) wherein a ratio of a typical smallest dimension of spaces between said segments to a typical smallest dimension of spaces between said DLSPs is at least 1.1 (the Examiner chose an obviousness type rejection because the ranges are not further confirmed in text).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or make obvious all limitations of the dependent claim 13..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817